FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 12, 2021

                                  No. 04-20-00467-CV

                            IN RE Stephen Patrick BLACK,

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-1805-CV
                        Honorable Gary L. Steel, Judge Presiding


                                     ORDER
    The Relator’s Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. Time is extended to September 3, 2021.


                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court